Citation Nr: 0939297	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the rating reduction from 10 percent to 0 percent for 
service-connected bilateral hearing loss, effective from 
March 1, 2008, was proper. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service with the United States Army 
from June 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Newark, New Jersey, Regional Office (RO), of the United 
States Department of Veterans Affairs, which implemented a 
proposed reduction in evaluation of service connected hearing 
loss, from 10 percent to 0 percent, effective March 1, 2008.  
The Board notes that the RO reconsidered and affirmed this 
decision in a January 2008 decision.

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 


FINDINGS OF FACT

1. In a February 2006 rating decision, the RO proposed to 
reduce the evaluation for bilateral hearing loss from 10 
percent to 0 percent, based on a clear and unmistakable error 
in the October 2005 rating decision granting service 
connection.  Notice was mailed to the Veteran in February 
2006.

2.  The RO implemented the proposed reduction decision dated 
December 2007, effective March 1, 2008. 

3.  The Veteran's average pure tone decibel losses and speech 
discrimination percentages from March 2005, December 2007, 
and January 2009 VA audiological examinations convert to 
Roman numeral designations of II for the right ear and I for 
the left ear.


CONCLUSION OF LAW

The reduction in the rating for service-connected bilateral 
hearing loss from 10 percent to0 percent, effective from 
March 1, 2008, was proper.  38 U.S.C.A. §§ 5107, 5112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 4.85, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The March 2005 letter from the RO satisfies these mandates.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the Veteran, such as employment records 
and records held by any Federal agency, provided the Veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  Although the March 2005 letter was in 
connection with the initial claim for service connection for 
bilateral hearing loss, the issue in this case (entitlement 
to assignment of a higher initial rating) is a downstream 
issue from that of service connection.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
Veteran was furnished proper VCAA notice with regard to the 
claim of service connection itself.  See Hartman v. 
Nicholson, 483 F3d 1311, 1314-1315 (Fed Cir. 2007).  The 
Board thus finds that the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a 
March 2006 letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decision that is the subject of this appeal in its 
March 2005 letter.  However, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date until March 2006.  Timely Dingess 
notice would not have operated to alter the outcome because 
evidence warranting an increased rating for bilateral hearing 
loss is lacking.  The Veteran thus was not prejudiced by any 
defect in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  The 
Veteran has not demonstrated or even pled prejudicial error.  
Under such circumstances, any error with respect to the 
timing of the notice is harmless.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in March 2005, December 2007 and 
January 2009, which were thorough in nature and adequate for 
the purposes of deciding this claim.  As explained in more 
detail below, these examinations establish that the criteria 
for a compensable disability rating for bilateral hearing 
loss have not been met.  The Veteran has also supplied, with 
VA assistance, reports of several private audiological 
evaluations.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In an October 2005 rating decision, the RO granted service 
connection for bilateral hearing loss, rated 10 percent 
disabling effective February 1, 2005.  The Veteran disputed 
the assigned effective date, and in the course of developing 
his appeal, the RO discovered that another Veteran's 
audiological results had been used to assign the 10 percent 
evaluation.  Reduction of the evaluation to 0 percent was 
proposed in a February 2006 rating decision, based on the 
Appellant's test results.

The Veteran then withdrew his appeal with regard to the 
assigned effective date, but disputed the propriety of the 
reduction.  He has alleged both that a compensable disability 
evaluation is warranted for his bilateral hearing loss, and 
that the standards used by VA to measure hearing loss 
disability are inadequate.

Due Process

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  In addition, the veteran must be given 60 
days to submit additional evidence and request a 
predetermination hearing.  See 38 C.F.R. § 3.105(e).  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In the instant case, the Veteran has not alleged or shown any 
due process violation in the reduction.  The RO afforded the 
Veteran 60 days to contest the proposed reduction t.  Notice 
of the proposed decision was mailed in February 2006, and the 
reduction was implemented in December 2007.  Further, the 
reduction was not effective until more than 60 days following 
notice of the final reduction, on March 1, 2008.  Hence, 
there was compliance with the procedural due process 
requirements of 38 C.F.R. § 3.105(e) for reduction in 
compensation.  

Evaluation of Hearing Loss

Having determined that the RO followed the proper procedures 
for a rating reduction as required by 38 C.F.R. § 3.105(e), 
the Board must now determine whether the evidence of record 
supports such a reduction.  Disability evaluations are 
determined by the application of the facts presented to VA's 
Schedule for Rating Disabilities (Rating Schedule) at 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of puretone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

The Roman numeral designations for hearing impairment may 
also be assigned based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition  
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of  
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when .  
. . indicated under the provisions of § 4.86," which states 
that "(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§§ 4.85, 4.86(a).  Subsection (b) of § 4.86 states that 
"[w]hen the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will  determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately."  38 C.F.R. § 4.86(b).

The correct March 2005 VA hearing evaluation testing revealed 
Maryland CNC speech recognition scores of 90 percent on the 
right and 94 percent on the left.  Puretone thresholds were:


HERTZ

1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
15
35
55
60

Applying these results to the regulations detailed above 
reveals a designation of II on the right, and I on the left.  
This corresponds to a 0 percent evaluation.  38 C.F.R. 
§ 4.85, Table VII.  

Further VA testing in December 2007 showed Maryland CNC 
speech recognition scores of 88 percent on the right and 96 
percent on the left.  Puretone thresholds were the same as 
those obtained in March 2005:


HERTZ

1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
15
35
55
60

Again, a noncompensable, 0 percent evaluation was arrived at, 
based on designators of II in the right ear and I in the left 
ear.

VA testing in January 2009 revealed puretone thresholds of:


HERTZ

1000
2000
3000
4000
RIGHT
20
50
70
70
LEFT
20
35
60
65

Maryland CNC speech recognition scores were 84 percent on the 
right and 92 percent on the left.  This again resulted in 
designators of II on the right and I on the left, 
corresponding to a 0 percent evaluation under 38 C.F.R. 
§ 4.85.

The Veteran has also submitted copies of private audiometric 
tests.  March 2006 audiometry testing by the M State 
University, from a test performed by a graduate student under 
supervision showed puretone results of:


HERTZ

1000
2000
3000
4000
RIGHT
25
55
70
75
LEFT
20
50
65
75

Speech recognition testing was performed, but there is no 
indication was what word list was used.  As it is not clear 
that the  Maryland CNC test was the one administered, the 
speech recognition scores cannot be accepted for rating 
purposes.  Designators of IV on the right and III on the left 
are therefore assigned under 38 C.F.R. § 4.85, Table VIA.  
These correspond to a 10 percent evaluation.  

A February 2008 private audiometry from Dr. C of the UMDNJ's 
University Hospital revealed the following puretone threshold 
scores:


HERTZ

1000
2000
3000
4000
RIGHT
25
50
65
70
LEFT
15
35
60
70

Dr. C specified that a speech recognition test other than the 
Maryland CNC was administered, and hence those results cannot 
be relied upon for VA rating purposes.  Table VIA is 
therefore applied, resulting in designators of III on the 
right and II on the left.  These correspond to a 0 percent 
evaluation.  38 C.F.R. § 4.85, Table VII.

The evidence of record overwhelmingly establishes that under 
the currently applicable rating criteria, no compensable 
evaluation for bilateral hearing loss is warranted, and 
reduction to a 0 percent evaluation is supported by the 
evidence.  Three VA audiometries and one private test show 
that continued entitlement to a compensable evaluation for 
bilateral hearing loss is not warranted.  The sole test 
supporting a 10 percent evaluation was performed by a 
student, not a licensed audiologist, and is vastly outweighed 
by the other evidence of record.  As a compensable evaluation 
cannot be supported by the medical evidence of record, 
reduction to a 0 percent evaluation was proper.

Extraschedular Evaluation

The Veteran has argued that the criteria for evaluation 
contained in 38 C.F.R. §§ 4.85 and 4.86 do not accurately 
depict functional impairments from hearing loss disabilities.  
To the extent that the Veteran has argued generally that the 
Rating Schedule and regulations are arbitrary, capricious, or 
not based on sound medical principles, the Board has no 
authority to correct any perceived deficiency.  The Board is 
bound by the laws as enacted by Congress and the regulations 
as promulgated by the Secretary of Veterans Affairs.  
38 C.F.R. § 19.5.

The Board may, however, consider assignment of extraschedular 
evaluations on a case by case basis, where the Rating 
Schedule is shown to be inadequate in compensating a Veteran 
for the extent of his impairment.  38 C.F.R. § 3.321.  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

In this instance, the Board finds that the rating schedule 
under 38 C.F.R. §§ 4.85 and 4.86 fully contemplate the 
Veteran's disability level and symptomatology.  The Veteran 
complains of difficulty making out "soft speech" and 
demonstrated at his hearing that he has problems making out 
words in a somewhat noisy environment.  Problems with volume 
and speech recognition are precisely the factors considered 
by the rating schedule when evaluating hearing loss 
disability.  As the Schedule is adequate, no further 
discussion of extraschedular entitlement is required.  Thun, 
supra.


ORDER

Restoration of a 10 percent evaluation for bilateral hearing 
loss disability is denied.




____________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


